Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed 2/22/2022, the Applicant has filed a response on 5/20/2022 amending claims 1 and 17-18. No claim has been added or cancelled. Claims 1-18 are pending in this application. Claims 7 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (US 2018/0293929), hereinafter Shigeta I, in view of Shigeta et al. (US 2018/0301080), hereinafter Shigeta II.

Regarding claim 1, Shigeta I discloses a pixel circuit (see pixel circuit 800 in Fig. 8A) comprising:
a first transistor comprising a gate electrode coupled to a first node (see transistor 125-2 coupled to node B in Fig. 8A), a source electrode coupled to a first power line (see source electrode of 125-2 coupled to VDD line in Fig. 8A), and a drain electrode coupled to a second power line (see drain electrode of 125-2 coupled to VSS line in Fig. 8A);
a light emitting element coupled between the first power line and the first transistor, or coupled between the second power line and the first transistor (see light emitting element 130 coupled between VSS line and transistor 125-2 in Fig. 8A);
a second transistor coupled between a data line and the first node (see transistor 112’ coupled between line 410 and node B in Fig. 8A; para[0159]), the second transistor comprising a gate electrode coupled to a first scan line (see a gate electrode of transistor 112’ coupled to GATE(n) line in Fig. 8A);
a first capacitor coupled between the first node and the source electrode of the first transistor (see capacitor 111’ coupled between node B and the source electrode of transistor 125-2 in Fig. 8A);
a third transistor coupled between the first node and the first power line (see transistor 141’ coupled between node B and VDD line in Fig. 8A), the third transistor comprising a gate electrode coupled to a second node (see a gate electrode of transistor 141’ coupled to node A in Fig. 8A);
a fourth transistor coupled between the second node and the data line (see transistor 150’ coupled between node A and line 410 in Fig. 8A, through 142’ and 144’, and/or through 112’), the fourth transistor comprising a gate electrode coupled to a second scan line (see a gate electrode of transistor 150’ coupled to line for CGC in Fig. 8A); and
a second capacitor coupled between the second node and a first control line (see capacitor 143’ coupled between node A and line 410 (also as the claimed first control line) in Fig. 8A; para[0165]).
However, Shigeta I does not appear to expressly disclose the first control line being different from the data line.
Shigeta II discloses a first control line different from a data line (see in Fig. 14A first control line 410-1 connected to capacitor 142 analogous to capacitor 143’ of Shigeta I, and data line 410-2 coupled to transistor 116 analogous to transistor 112’ of Shigeta I; para[0126]-para[0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Shigeta I’s invention, with the teachings in Shigeta II’s invention, to have the first control line being different from the data line by separating the data line supplying Va from the first control line supplying Vw/Vsweep in Shigeta I, for the advantage of being able to have the option of simultaneously setting e.g. an amplitude setting voltage Va of a driving current and a pulse width setting voltage Vw together at the same time during a program period, which increases versatility (see para[0126] of Shigeta II).

Regarding claim 2, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 1). In addition, Shigeta I discloses the first control line is configured to supply a voltage that is gradually reduced or gradually increased during a first period (see in Figs. 8A and 8B, when line 410 is configured to supply Vsweep; para[0165]; para[0171];  para[0192]).

Regarding claim 3, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 2). In addition, Shigeta I discloses a voltage of the second power line is less than a voltage of the first power line during the first period (see Figs. 8A and 8B where VSS is ground and less that VDD e.g. during the period when Vsweep is supplied, which includes Td; para[0165]; para[0171]-para[0172];  para[0192]; see also Fig. 2B and para[0062]-para[0063]).

Regarding claim 4, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 2). In addition, Shigeta I discloses a fifth transistor coupled between the second node and the first power line, the fifth transistor comprising a gate electrode coupled to a second control line (see in Fig. 8A transistor 142’ coupled between node A and VDD, and comprising a gate electrode coupled to RES(n) line).

Regarding claim 5, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 2). In addition, Shigeta I discloses a turn-on period of the fourth transistor does not overlap with a turn-on period of the second transistor (para[0158]-para[0159]; para[0161]; para[0165]; para[0168]; para[0179]-para[0181]; see in Figs. 8A-8B that “the amplitude setup voltage Va [is] applied through a data signal line 410 while the transistor 112' is turned on in accordance with the control signal GATE(n) input to the gate terminal of the transistor 112'”; “The transistor 150' may be turned on/off in accordance with a control signal CGC to electrically connect/disconnect the amplitude setting circuit 110 and the pulse width control circuit 140 to/from each other”; the configuration of pulse width control circuit 140 is described on the assumption that the transistor 150' is turned on to operate as a conductive line; “the amplitude of the drive current is set after the pulse width setup of the drive current is completed as described above”; see portions in Fig. 8B where GATE(n) controls 112’ to be turned off while 150’ is turned on while completing pulse width setup, and to be turned on after pulse width setup is completed, in order to set up the amplitude of the drive current).

Regarding claim 6, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 2). In addition, Shigeta I discloses after a second period having a duration that is less than that of the first period has passed, the third transistor is turned on, and the first transistor is turned off (para[0168]; para[0171]; para[0185]-para[0187]; see Figs. 8A-8B; “the transistor 141' is in an off state until the A-point voltage reaches Vth”; “if the A-point voltage is changed to reach Vth in accordance with the linearly changed voltage Vsweep, the transistor 141' is turned on, and in this case, since the source terminal of the transistor 141' is connected to a drive voltage VDD terminal 121, the drain terminal voltage of the transistor 141' and the B-point voltage also become the drive voltage VDD if the transistor 141' is turned on”; “the B point is the gate terminal of the driving transistor 125-2 included in the current source 120, and the source terminal of the driving transistor 125-2 is connected to the drive voltage terminal 121”; “Accordingly, if the B-point voltage becomes the drive voltage VDD, the gate-source voltage difference of the driving transistor 125-2 becomes 0, and even if the drive voltage VDD is applied to the source terminal of the driving transistor 125-2, the driving transistor 125-2 is in an off state, and thus the drive current Id does not flow to the light emitting element 130 any further” ).

Regarding claim 8, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 4). In addition, Shigeta I discloses a turn-on period of the fifth transistor does not overlap with a turn-on period of the second transistor (para[0174]; para[0180]; “if a reset signal [RES(n)] is input while Vw is applied to A point, the transistor 142' is turned on, and current flows at A point through the transistor 142' to increase the voltage of A point”; “the amplitude setting circuit 110 may charges the capacitor 111' with the amplitude setup voltage Va while the transistor 112' is turned on in accordance with the gate signal GATE(n) input to the gate terminal of the transistor 112'”; as shown in Figs. 8A-8B these two turn-on periods do not overlap).

Regarding claim 9, Shigeta I and Shigeta II disclose s all the claim limitations as applied above (see claim 4). In addition, Shigeta I discloses a sixth transistor coupled between the second capacitor and the first control line, the sixth transistor comprising a gate electrode coupled to a third control line (see in Fig. 8A transistor 144’ coupled between capacitor 143’ and line 410 supplying Vw/Vsweep, and comprising a gate electrode coupled to CIE line).

Regarding claim 10, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 9). In addition, Shigeta I discloses the sixth transistor is configured to be turned on during the first period (para[0165]; para[0171]; para[0184]; see Figs. 8A-8B; “the transistor 144' is turned on in accordance with the control signal CIE only while the pulse width setup voltage Vw or the linearly changed voltage Vsweep is applied to the line 410”).

Allowable Subject Matter

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11, Shigeta I and Shigeta II disclose all the claim limitations as applied above (see claim 9). However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…a third power line; and a seventh transistor coupled between a third node and the third power line, the seventh transistor comprising a gate electrode coupled to the second scan line”, as claimed in claim 11.

Regarding claims 12-13, these claims would be allowable based on their dependency on claim 11.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623